DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claim 1, the withdrawal of claims 12-13, and the addition of claim 14, as filed on January 18, 2021, are acknowledged. 
Applicant's arguments, see Remarks filed on January 18, 2021 with respect to amended claim 1 have been fully considered but they are not persuasive.
The Applicant argues that Becker and Takahashi, whether taken alone or in combination, fail to disclose or suggest the features in amended Claim 1 (that GeF4 gas and GeH4 gas are generated as a result of a reaction of the process gas and the SiGe or Ge, and that the concentration of generated GeF4 gas is reduced due to the generation of GeH4 gas).  However, it is noted that claim 1 is directed to a method claim, the limitations recited in the newly added “wherein” clauses in the method claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US20100203739).
Regarding claim 1, Becker discloses an etching method (abstract) comprising: preparing a substrate having SiGe and Si on a surface portion of the substrate (paragraph 0025); and selectively etching the SiGe with respect to the Si by supplying a process gas including a fluorine-containing gas and a hydrogen-containing gas to the substrate (abstract and paragraph 0025).  It is noted that claim 1 is directed to a method claim, the limitations recited in the newly added “wherein” clauses in the method claim simply express the intended results of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Regarding claim 2, the limitation recited in the “wherein” clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Regarding claim 6, Becker discloses wherein the fluorine-containing gas is a ClF3 gas (paragraph 0025).

Regarding claim 14, the limitation recited in the “wherein” clause in the method claim simply expresses the intended result of the recited process; therefore, it is not accorded patentability weight.  See MPEP 2111.04.  
Claims 1, 3, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US20160225637).
Regarding claim 1, Takahashi discloses an etching method (abstract) comprising: preparing a substrate having SiGe and Si on a surface portion of the substrate (paragraph 0045); and selectively etching the SiGe with respect to the Si by supplying a process gas including a fluorine-containing gas and a hydrogen-containing gas to the substrate (paragraph 0049).
Regarding claim 3, Takahashi discloses wherein the SiGe is a SiGe film, and the Si is a Si film (paragraph 0045).
Regarding claim 5, Takahashi discloses wherein the substrate has a stacked structure on the surface portion of the substrate, the stacked structure being a structure in which the SiGe film and the Si film are alternately stacked (paragraph 0045).
Regarding claim 9, Takahashi discloses wherein a pressure in the selectively etching the SiGe or Ge is in a range of 66.7 - 667 Pa (paragraph 0052).
Regarding claim 10, Takahashi discloses wherein a temperature of the substrate in the selectively etching the SiGe is in a range of 30 - 130 degrees C (paragraph 0052).
Regarding claim 11, Takahashi discloses removing a natural oxide film on a surface of the substrate before the selectively etching the SiGe (paragraph 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US20160225637) as applied to claim 3 above, and in view of Hartmann et al. (Materials Science and Engineering B, vol. 154-155, year 2008, pages 76-84).
Regarding claim 4, Takahashi is silent about wherein the SiGe film and the Si film are formed by chemical vapor deposition.  However, Hartmann teaches that SiGe films and Si films can be formed by chemical vapor deposition (section 8, page 83).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use chemical vapor deposition as taught 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Takahashi et al. (US20160225637).
Regarding claim 8, Takahashi discloses wherein a ratio of a flow rate of the fluorine-containing gas to a flow rate of the hydrogen-containing gas is greater than 5.7 (85-100% of F-containing gas, paragraph 0050), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713